IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARTIN PENJUKE,                             :   No. 92 EAL 2019
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA BOARD OF PROBATION             :
AND PAROLE,                                 :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.